Exhibit 10.5
THIRD AMENDMENT TO CREDIT AGREEMENT
     This Third Amendment to Credit Agreement is dated March 11, 2011, by and
among ATI Funding Corporation, a Delaware corporation (“ATI Funding”), TDY
Holdings, LLC, a Delaware limited liability company (“TDYH”) (ATI Funding and
TDYH are each, a “Borrower” and collectively, the “Borrowers”), the Guarantors
(as defined in the Credit Agreement (as hereinafter defined)) party hereto, the
Lenders (as hereinafter defined) party hereto and PNC Bank, National Association
(“PNC Bank”) as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) (the “Third Amendment”).
W I T N E S S E T H:
     WHEREAS, the Borrowers, the Guarantors, PNC Bank and various other
financial institutions party thereto (PNC Bank and such other financial
institutions are each, a “Lender” and collectively, the “Lenders”) and the
Administrative Agent entered into that certain Credit Agreement, dated July 31,
2007, as amended by that certain First Amendment to Credit Agreement, dated
May 29, 2009, among the Borrowers, the Guarantors, the Lenders and the
Administrative Agent, and as further amended by that certain Second Amendment to
Credit Agreement, dated December 22, 2010, among the Borrowers, the Guarantors,
the Lenders and the Administrative Agent (as further amended, restated, modified
or supplemented from time to time, the “Credit Agreement”); and
     WHEREAS, the Borrowers and the Guarantors desire to amend certain
provisions of the Credit Agreement and the Lenders and the Administrative Agent
shall permit such amendments pursuant to the terms and conditions set forth
herein.
     NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
     1. All capitalized terms used herein that are defined in the Credit
Agreement shall have the same meaning herein as in the Credit Agreement unless
the context clearly indicates otherwise.
     2. Section 1.1 of the Credit Agreement is hereby amended by inserting the
following defined terms in appropriate alphabetical order:
     Ladish shall mean Ladish Co., Inc., a Wisconsin corporation.
     Ladish LLC shall mean, at all times after consummation of the Ladish LLC
Merger, Ladish Co., LLC, a Wisconsin limited liability company and a wholly
owned Subsidiary of ATI.
     Ladish LLC Merger shall mean the merger of Ladish with and into PADL, with
PADL, renamed “Ladish LLC” as a result of





--------------------------------------------------------------------------------



 



the Ladish LLC Merger, continuing as the surviving entity which merger shall
occur after the LPAD Merger.
     Ladish Notes shall mean, collectively, (y) the 6.14% Senior Notes,
Series B, due May 16, 2016, issued by Ladish pursuant to and in accordance with
that certain Series B Terms Agreement to Note Purchase Agreements, dated as of
May 16, 2006, as amended, and (z) the 6.41% Senior Notes, Series C, due
September 2, 2015, issued by Ladish pursuant to and in accordance with that
certain Series C Terms Agreement to Note Purchase Agreement, dated as of
September 2, 2008, as amended.
     Ladish Notes Amendment Date shall mean the date, if any, on which the
Ladish Notes have been amended (or the Ladish noteholders have otherwise
consented) to permit Ladish and its Domestic Subsidiaries to Guaranty the
Obligations.
     Ladish Notes Payoff Date shall mean the earliest date on which all
obligations of Ladish under the Ladish Notes have been paid in full or otherwise
discharged.
     LPAD shall mean LPAD Co., a Wisconsin corporation and a wholly owned
Subsidiary of ATI.
     LPAD Merger shall mean the merger of LPAD with and into Ladish, with Ladish
continuing as the surviving entity.
     PADL shall mean, PADL LLC, a Wisconsin limited liability company and a
wholly owned Subsidiary of ATI.
     3. Section 7.2.3(ii) of the Credit Agreement is hereby amended to delete
therefrom the reference to “(A)” and “(B)”, respectively, and to insert in their
place a reference to “(a)” and “(b)”, respectively.
     4. Section 7.2.3(ii)(A) of the Credit Agreement is hereby amended by
inserting the following proviso at the end of such Section:
provided that, in the event that the Ladish LLC Merger occurs prior to the
Ladish Notes Payoff Date or the Ladish Notes Amendment Date, Ladish LLC shall
not be required to execute a Guarantor Joinder or such other documents required
by Section 10.13 [Joinder of Guarantors] until the twentieth (20th) Business Day
after (i) the Ladish Notes Payoff Date, or (ii) the Ladish Notes Amendment Date,
whichever occurs first.
     5. Section 7.2.3 of the Credit Agreement is hereby amended by deleting the
“.” at the end of such Section and in its stead inserting the following: “;
and”.

- 2 -



--------------------------------------------------------------------------------



 



     6. Section 7.2.3 of the Credit Agreement is hereby amended by inserting the
following subsection (iii) at the end of such Section:
(iii) each of the LPAD Merger and the Ladish LLC Merger may be consummated.
     7. Section 7.2.5 of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:
          7.2.5 Subsidiaries and Partnerships.
     Each of the Loan Parties shall not, and shall not permit any of its
Domestic Subsidiaries to own or create directly or indirectly any Subsidiaries
other than (i) any Subsidiary which has joined this Agreement as Guarantor on
the Closing Date; and (ii) any Subsidiary formed or acquired after the Closing
Date (other than LPAD and PADL) which joins this Agreement as a Guarantor
pursuant to Section 10.13 [Joinder of Guarantors]; provided, however, such
Subsidiary shall not be required to join this Agreement as a Guarantor pursuant
to Section 10.13 [Joinder of Guarantors] (1) if such Subsidiary (a) exists on
the date of this Agreement or is acquired by a Loan Party or Subsidiary of a
Loan Party and is a Foreign Subsidiary or (b) is formed or organized as a
Foreign Subsidiary by a Loan Party or Subsidiary of a Loan Party after the date
of this Agreement, or (2) if the total assets of such Subsidiary are less than
Fifty Million and 00/100 Dollars ($50,000,000.00), such Subsidiary shall not be
required to join this Agreement as a Guarantor pursuant to Section 10.13
[Joinder of Guarantors]; provided further that, in the event that the Ladish LLC
Merger occurs prior to the Ladish Notes Payoff Date or the Ladish Notes
Amendment Date, no Domestic Subsidiary of Ladish LLC with assets equal to or
greater than Fifty Million and 00/100 Dollars ($50,000,000.00) shall be required
to execute a Guarantor Joinder or such other documents required by Section 10.13
[Joinder of Guarantors] until the twentieth (20th) Business Day after (i) the
Ladish Notes Payoff Date, or (ii) the Ladish Notes Amendment Date, whichever
occurs first.
     8. The provisions of Sections 2 through 7 of this Third Amendment shall not
become effective until the Administrative Agent has received the following
items, each in form and substance acceptable to the Administrative Agent and its
counsel:
     (a) this Third Amendment, duly executed by each of the Loan Parties and the
Required Lenders;

- 3 -



--------------------------------------------------------------------------------



 



     (b) payment of all fees and expenses owed to the Lenders, the
Administrative Agent, and the Administrative Agent’s counsel in connection with
this Third Amendment; and
     (c) such other documents as may be reasonably requested by the
Administrative Agent.
     9. Each Loan Party hereby reconfirms and reaffirms all representations and
warranties, agreements and covenants made by it pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement.
     10. Each Loan Party acknowledges and agrees that each and every document,
instrument or agreement, which at any time has secured the Obligations
including, without limitation, the Guaranty Agreements, hereby continues to
secure the Obligations.
     11. Each Loan Party hereby represents and warrants to the Lenders and the
Administrative Agent that (i) such Loan Party has the legal power and authority
to execute and deliver this Third Amendment, (ii) the officers of such Loan
Party executing this Third Amendment have been duly authorized to execute and
deliver the same and bind such Loan Party with respect to the provisions hereof,
(iii) the execution and delivery hereof by such Loan Party and the performance
and observance by such Loan Party of the provisions hereof and of the Credit
Agreement and all documents executed or to be executed in connection herewith or
therewith, do not violate or conflict with the organizational agreements of such
Loan Party or any law applicable to such Loan Party or result in a breach of any
provision of or constitute a default under any other agreement, instrument or
document binding upon or enforceable against such Loan Party, and (iv) this
Third Amendment, the Credit Agreement and the documents executed or to be
executed by such Loan Party in connection herewith or therewith constitute valid
and binding obligations of such Loan Party in every respect, enforceable in
accordance with their respective terms.
     12. Each Loan Party represents and warrants that (i) no Event of Default
exists under the Credit Agreement, nor will any occur as a result of the
execution and delivery of this Third Amendment or the performance or observance
of any provision hereof, (ii) the schedules attached to and made a part of the
Credit Agreement, are true and correct in all material respects as of the date
hereof, except as such schedules may have heretofore been amended or modified or
updated in writing in accordance with the Credit Agreement, and (iii) it
presently has no known claims or actions of any kind at law or in equity against
any Lender or the Administrative Agent arising out of or in any way relating to
the Credit Agreement or the other Loan Documents.
     13. Each reference to the Credit Agreement that is made in the Credit
Agreement or any other document executed or to be executed in connection
therewith shall hereafter be construed as a reference to the Credit Agreement as
amended hereby.

- 4 -



--------------------------------------------------------------------------------



 



     14. The agreements contained in this Third Amendment are limited to the
specific agreements made herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect. This Third Amendment amends the Credit Agreement and is
not a novation thereof.
     15. This Third Amendment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.
     16. This Third Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of the conflicts of law thereof. Each Loan
Party hereby consents to the jurisdiction and venue of the Court of Common Pleas
of Allegheny County, Pennsylvania and the United States District Court for the
Western District of Pennsylvania with respect to any suit arising out of or
mentioning this Third Amendment.
[INTENTIONALLY LEFT BLANK]

- 5 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto
have caused this Third Amendment to be duly executed by their duly authorized
officers the day and year first above written.

                      BORROWERS:

WITNESS:   ATI FUNDING CORPORATION   /s/ M. P. Earnest   By:  /s/ Dale G. Reid  
        Name:  Dale G. Reid           Title: President   WITNESS:   TDY
HOLDINGS, LLC   /s/ M. P. Earnest   By:  /s/ Dale G. Reid           Name:  Dale
G. Reid           Title: President        
GUARANTORS:

WITNESS:   ALLEGHENY TECHNOLOGIES INCORPORATED   /s/ M. P. Earnest   By:  /s/
Dale G. Reid           Name:  Dale G. Reid           Title: Senior Vice
President WITNESS:  
OREGON METALLURGICAL CORPORATION   /s/ M. P. Earnest   By:  /s/ Dale G. Reid    
      Name:  Dale G. Reid           Title: Senior Vice President
WITNESS:  
ALLEGHENY LUDLUM CORPORATION   /s/ M. P. Earnest   By:  /s/ Dale G. Reid        
  Name:  Dale G. Reid           Title: Senior Vice President

 



--------------------------------------------------------------------------------



 



              WITNESS:   ATI PROPERTIES, INC.   /s/ M. P. Earnest   By:  /s/
Patrick J. Viccaro           Name:  Patrick J. Viccaro           Title: Vice
President
WITNESS:  
TDY INDUSTRIES, INC.   /s/ M. P. Earnest   By:  /s/ Dale G. Reid          
Name:  Dale G. Reid           Title: Senior Vice President
WITNESS:  
ALC FUNDING CORPORATION   /s/ M. P. Earnest   By:  /s/ Dale G. Reid          
Name:  Dale G. Reid           Title: President
WITNESS:  
JEWEL ACQUISITION, LLC   /s/ M. P. Earnest   By:  /s/ Dale G. Reid          
Name:  Dale G. Reid           Title: Senior Vice President   WITNESS:   JESSOP
STEEL, LLC   /s/ M. P. Earnest   By:  /s/ Dale G. Reid           Name:  Dale G.
Reid           Title: Senior Vice President

 



--------------------------------------------------------------------------------



 



              WITNESS:   INTERNATIONAL HEARTH MELTING, LLC   /s/ M. P. Earnest  
By:  OREGON METALLURGICAL
CORPORATION, its Sole Manager           By:  /s/ Dale G. Reid           Name: 
Dale G. Reid           Title: Senior Vice President WITNESS:  
ATI PRECISION FINISHING, LLC (formerly known as “ROME METALS, LLC”)   /s/ M. P.
Earnest               By:  /s/ Dale G. Reid           Name:  Dale G. Reid      
    Title: Senior Vice President WITNESS:  
TI OREGON, INC.   /s/ M. P. Earnest   By:  /s/ Dale G. Reid           Name: 
Dale G. Reid           Title: Senior Vice President   WITNESS:     TITANIUM WIRE
CORPORATION   /s/ M. P. Earnest   By:  /s/ Dale G. Reid           Name:  Dale G.
Reid           Title: Senior Vice President   WITNESS:     ATI CANADA HOLDINGS,
INC.   /s/ M. P. Earnest   By:  /s/ Dale G. Reid           Name:  Dale G. Reid  
        Title: Senior Vice President

 



--------------------------------------------------------------------------------



 



              WITNESS:   ALLEGHENY TECHNOLOGIES INTERNATIONAL, INC.   /s/ M. P.
Earnest   By:  /s/ Dale G. Reid           Name:  Dale G. Reid           Title:
Senior Vice President WITNESS:  
AII INVESTMENT CORP.   /s/ M. P. Earnest   By:  /s/ Dale G. Reid          
Name:  Dale G. Reid           Title: President WITNESS:  
ENVIRONMENTAL, INC.   /s/ M. P. Earnest   By:  /s/ Dale G. Reid           Name: 
Dale G. Reid           Title: Senior Vice President WITNESS:  
AII ACQUISITION, LLC   /s/ M. P. Earnest   By:  /s/ Dale G. Reid          
Name:  Dale G. Reid           Title: Senior Vice President WITNESS:  
ATI TITANIUM LLC   /s/ M. P. Earnest   By:  /s/ Dale G. Reid           Name: 
Dale G. Reid           Title: Senior Vice President

 



--------------------------------------------------------------------------------



 



            AGENTS AND LENDERS:

PNC BANK, NATIONAL ASSOCIATION, as
a Lender and as Administrative Agent
      By:   /s/ Susan J. Dimmick         Name:   Susan J. Dimmick       
Title:   Senior Vice President        CITIBANK, N.A., as a Lender and as Co-
Syndication Agent
      By:   /s/ Raymond G. Dunning         Name:   Raymond G. Dunning       
Title:   Vice President        JPMORGAN CHASE BANK, N.A., as a
Lender and as Co-Syndication Agent
      By:   /s/ Kevin M. Chichester         Name:   Kevin M. Chichester       
Title:   Vice President        BANK OF AMERICA N.A., for itself, as a
Lender and as Co-Documentation Agent, and
as successor by merger to LASALLE BANK
NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Chris Burns         Name:   Chris Burns        Title:   Vice
President   





--------------------------------------------------------------------------------



 



         

            BANK OF TOKYO-MITSUBISHI UFJ
TRUST COMPANY, as a Lender and as Co-
Documentation Agent
      By:   /s/ Joanne Nasuti         Name:   Joanne Nasuti        Title:   Vice
President        CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Lender and as a Co-Managing
Agent
      By:   / s/ Alain Daoust         Name:   Alain Daoust        Title:  
Director              By:   / s/ Rahul Parmar         Name:   Rahul Parmar     
  Title:   Associate        WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender and as Co-
Managing Agent
      By:   /s/ James Travagline         Name:   James Travagline       
Title:   Director        THE BANK OF NEW YORK, as a Lender and
as Co-Managing Agent
      By:   /s/ William M. Feathers         Name:   William M. Feathers       
Title:   Vice President   





--------------------------------------------------------------------------------



 



         

            MORGAN STANLEY BANK, as a Lender
      By:   /s/ Dmitriy Barskiy         Name:   Dmitriy Barskiy        Title:  
Authorized Signatory        HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender
      By:   /s/ C. S. Helmer         Name:   C. S. Helmer        Title:   Senior
Relationship Manager     

